Citation Nr: 0405627	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-08 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine due to a right knee 
arthroplasty, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post 
arthroplasty of the right knee with a history of traumatic 
arthritis, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.  At present, this appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.  


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Review of the claims file reveals that after the appellant 
filed his notice of disagreement, the RO issued a statement 
of the case (SOC) in August 2002.  A supplemental statement 
of the case (SSOC) was issued in November 2002.  A review of 
both documents does not indicate that the veteran was 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim with respect 
to the issue involving an extraschedular evaluation.  
Specifically, the veteran was not told what information was 
necessary from him in order to prevail on his claim.  
Moreover, he was not provided with a detailed explanation 
concerning the following point - if the veteran's knee 
disability was possibly severe enough to prevent him from 
obtaining and maintaining gainful employment (as evidenced by 
the establishment of a total disability rating based on 
unemployability), why was it not sufficient to entitle the 
veteran to an extraschedular evaluation.  Additionally, the 
RO failed to inform the veteran as to why his case was not 
exceptional or unusual such as to render impractical the 
application of the regular schedular standards.  It further 
did not notify the veteran, in accordance with the VCAA, what 
evidence he could submit that would substantiate his claim 
that his case was exceptional or unusual.  Accordingly, the 
Board finds that VA has not satisfied its duty under the VCAA 
to notify and assist the appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, the veteran's service-connected back disability 
has been classified as degenerative disc disease.  During the 
course of the veteran's appeal, the rating criteria used to 
evaluate such a disability were changed and the veteran was 
notified of those changes via the SSOC that was issued in 
November 2002.  However, a review of the most recent medical 
examination of the back does not indicate that the 
examination was performed with the new criteria in mind.  
Specifically, a neurological examination of the lower back 
was not accomplished, and because it was not performed, the 
Board is unaware as to the specific neurological effects 
caused by the veteran's disc disease.  As such, the Board 
believes that the claim should be returned to the RO so that 
additional medical testing may be accomplished.  By remanding 
the claim for said examinations, clinical findings addressing 
the revised rating criteria, which include both orthopedic 
and neurologic criteria, will be obtained and the VA will 
have a more complete picture of the veteran's disability.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment 
of the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  

Finally, the claims folder reflects that the veteran has 
submitted a claim to, and is receiving benefits from, the 
Social Security Administration (SSA).  However, there is no 
indication in the claims folder that the SSA has been 
contacted with respect to the veteran's claim.  Since the VA 
has been given notice that the veteran has applied for SSA 
benefits, and is in fact, in receipt of said benefits, those 
records must be obtained and associated in the claims folder.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) 
(VA has a duty to attempt to secure all records of the SSA 
regarding the veteran's determination of unemployability for 
SSA purposes).  These records must be obtained because they 
may provide additional insight into the veteran's knee and 
back disabilities.  Thus, the claim must also be returned to 
the RO for the purpose of obtaining those SSA records.

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the SSA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since the RO has 
not had the opportunity to provide this information, the 
claim must be returned to the RO for additional processing.  
That is, the veteran should be told what information or 
evidence is needed to substantiate his claim in light of all 
the documents that are being obtained by means of this 
remand.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)) and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues 
listed on the front page of this action.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2000 for his lower back disorder and 
right knee disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  Only those records that 
are not already included in the claims 
folder should be requested.  All records 
obtained should be added to the claims 
folder.  

4.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for neurology and orthopedics 
examinations.  

With respect to the veteran's disability 
of the lumbar segment of the spine, the 
veteran should undergo VA examinations by 
an orthopedist and a neurologist in order 
to determine the nature and severity of 
his lower back disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
of the lower back and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist determines that the 
veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

5.  The veteran should also undergo an 
examination by the orthopedist to 
determine the nature and extent of 
disability of the right knee, status post 
total right knee arthroplasty.  The 
completed examination report must reflect 
review of the claims files.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  Any 
atrophy should be identified. Tests of 
joint movement against varying resistance 
should be performed. The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner, to 
specifically include whether severe 
weakness is present.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  To this end, the examiner should 
specifically indicate whether there is 
marked interference with employment.  The 
rationale for all opinions expressed 
should also be provided.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
increased rating claims, including any 
additional evidence obtained on remand.  
In particular, the RO's review for the 
veteran's back disability should include 
consideration of: the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2003); all 
applicable diagnostic codes under 
38 C.F.R. § 4.71a, both the pre-September 
2003 and the revised IDS and spinal 
rating criteria.  Consideration of the 
provisions of 3.321(b)(1) should also be 
undertaken regarding both issues on 
appeal.  

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



